         Case 1:18-cv-10421-NMG Document 78 Filed 11/14/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS



 SINOVAC BIOTECH LTD.,

                    Plaintiff,

              v.

 1GLOBE CAPITAL LLC, et al.,                        No. 18-cv-10421-NMG

                    Defendants.
                                                    JURY TRIAL DEMANDED




 1GLOBE CAPITAL LLC,

                    Third-Party and
                    Counterclaim Plaintiff,

 v.

 SINOVAC BIOTECH LTD.,

                    Counterclaim Defendant

 and

 WEIDONG YIN and NAN WANG,

                    Third-Party Defendants.


                                  JOINT STATUS REPORT

       On August 17, 2018, this Court entered an Order directing Sinovac Biotech Ltd. and

1Globe Capital LLC (the “Parties”) to file a joint status report with respect to 1Globe Capital,

LLC, and Sinovac Biotech Ltd. (Claim No. ANUHCV 2018/0120) (“Antigua Action”), litigation

pending in the Eastern Caribbean Supreme Court In The High Court Of Justice, Antigua And


                                               1
           Case 1:18-cv-10421-NMG Document 78 Filed 11/14/18 Page 2 of 4



Barbuda (“Antigua Court”) “on or before November 16, 2018 and every 90 days thereafter.” Dkt.

No. 34.

          The Parties hereby advise the Court that the Antigua Court has revised its pre-trial order to

allow additional submissions of evidence and preparatory work for the trial in the Antigua Action

and has rescheduled the trial to begin December 3, 2018.



Dated: November 14, 2018                                Respectfully submitted,


                                                        LATHAM & WATKINS LLP

                                                        /s/ J. Christian Word
                                                        J. Christian Word, pro hac vice
                                                        Sarah A. Tomkowiak, pro hac vice
                                                        555 Eleventh Street NW, Suite 1000
                                                        Washington, D.C. 20004
                                                        Telephone: (202) 637-2200
                                                        Facsimile: (202) 637-2201
                                                        Emails: sarah.tomkowiak@lw.com
                                                        christian.word@lw.com

                                                        Eric F. Leon, pro hac vice
                                                        885 Third Avenue
                                                        New York, New York 10022-4834
                                                        Telephone: (212) 906-1200
                                                        Facsimile: (212) 751-4864
                                                        Email: eric.leon@lw.com

                                                        William J. Trach (BBO# 661401)
                                                        200 Clarendon Street, 27th Floor
                                                        Boston, Massachusetts 02116
                                                        Telephone: (617) 880-4500
                                                        Facsimile: (617) 948-6001
                                                        Email: william.trach@lw.com

                                                        Counsel for Sinovac Biotech Ltd.




                                                   2
Case 1:18-cv-10421-NMG Document 78 Filed 11/14/18 Page 3 of 4



                                  /s/ Ian D. Roffman
                                  Ian D. Roffman (BBO# 637564)
                                  iroffman@nutter.com
                                  Matthew J. Connolly (BBO# 676954)
                                  mconnolly@nutter.com
                                  Nutter McClennen & Fish LLP
                                  155 Seaport Blvd.
                                  Boston, MA 02210
                                  617-439-2000

                                  Counsel for 1Globe Capital




                              3
         Case 1:18-cv-10421-NMG Document 78 Filed 11/14/18 Page 4 of 4




                               CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on November 14,

2018.




Dated: November 14, 2018                             /s/ J. Christian Word
                                                     J. Christian Word, pro hac vice
                                                     LATHAM & WATKINS LLP
                                                     555 Eleventh Street NW, Suite 1000
                                                     Washington, D.C. 20004
                                                     Telephone: (202) 637-2200
                                                     Facsimile: (202) 637-2201
                                                     Email: christian.word@lw.com




                                                 4
